PER CURIAM.
This cause comes to us on appeal from an order of the trial court denying appellant’s motion to vacate a default judgment entered against him on an action to quiet title to certain real estate. Examination of the record before us establishes that the *26default judgment entered against appellant should be vacated and the appellant allowed to plead. There is a meritorious defense (forgery), and circumstances relied on to show excusable neglect create a reasonable doubt which should be resolved in favor of allowing a trial on the merits. North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962). The judgment is reversed and the cause remanded for further proceedings consistent with this opinion.
ERVIN, C.J., and BOOTH and ZEH-MER, JJ., concur.